DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/27/2022 has been entered. Claims 1-20 are currently being examined. Applicant’s amendments have overcome the objections to the drawings, specification, and claims previously set forth in the Non-Final Office Action mailed 10/27/2021.
Claim Objections
Claims 1-20 objected to because of the following informalities:
Claim 1, line 7 states “of electronic device”. This limitation should read “of the electronic device”.
Claims 2-20 are objected to due to their dependence on claim 1.
Claim 3, lines 3-4 state “the first switch module connected to one end portion of the first conductive member connected to a first feeding unit and the one end portion positioned adjacent to the slit”. This statement should clarify what is connected to a first feeding unit. The Examiner recommends amending this statement to “the first switch module connected to one end portion of the first conductive member, the first conductive member connected to a first feeding unit, and the one end portion positioned adjacent to the slit”.
Claim 3, 
Claim 3, line 9 states “wherein third antenna”. This should read “wherein the third antenna”.
Claims 4-20 are objected to due to their dependence on claim 3. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second band" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. This rejection can be overcome by making claim 3 dependent on claim 2, or by including the subject matter of claim 2 in claim 8 in another manner.
Claim 16 recites the limitation "the second band" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim. This rejection can be overcome by making claim 3 dependent on claim 2, or by including the subject matter of claim 2 in claim 16 in another manner.
Allowable Subject Matter
Claims 1-7, 9-15, and 17-20 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
In response to remarks submitted by Applicants filed 01/27/2022, as well as the claim amendments made therein, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed features of a third antenna implemented as a third conductive member of the plurality of metal rims, disposed on the one side region to be spaced apart from an end portion of the first antenna by a slit and configured to operate in the same band as the first antenna, wherein the end portion of the first antenna and an end portion of the third antenna spaced apart from each other by the slit are selectively connected by a first switch module and a 
Kim et al. (US 20210219437 A1)  teaches an electronic device, comprising: a plurality of frames including a first frame, a second frame slidable in a first direction relative to the first frame, and a third frame located on a rear surface of the second frame and moving in the first direction relative to the second frame, wherein the first frame is disposed on one side region constituting a fixed portion of the electronic device and configured as a metal frame having a plurality of metal rims and the second frame is disposed on another side region constituting a moving portion of electronic device when the second frame slides in the first direction relative to the first frame; a first antenna implemented as a first conductive member of the plurality of metal rims and disposed on the one side region and a lower region of the electronic device; a second antenna implemented as a second conductive member of the plurality of metal rims and disposed on the lower region to be spaced apart from the first antenna; and a third antenna implemented as a third conductive member of the plurality of metal rims, disposed on the one side region to be spaced apart from an end portion of the first antenna by a slit.
Ayala Vazquez et al. (US 20190027833 A1) teaches a third antenna configured to operate in the same band as the first antenna, wherein the end portion of the first antenna and an end portion of the third antenna are selectively connected by a first switch module and a second switch module to a first ground line and a second ground line, respectively, to improve isolation between the first antenna and the third antenna operating in the same band.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above. Thus, the pertinent prior art, 
Claims 2-7, 9-15, and 17-20 are dependent therefrom and are included in the allowable subject matter.
Claims 8 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
03/01/2022